Citation Nr: 1012074	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lump in hand and leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to February 
1974.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2009, the Board returned the case 
for additional development and the case was returned to the 
Board for further appellate review.  



REMAND

A preliminary review of the record upon its return to the 
Board discloses a need for further additional evidentiary 
development.  In the Board's February 2009 Remand it was 
noted that during service the Veteran had a ganglion cyst 
removed from his wrist, and that the Veteran had testified 
that he had sought postservice treatment for lumps in his 
hands and legs.  The Board requested that the RO to afford 
the Veteran an examination to ascertain the nature and 
etiology of his claimed lumps of hands and legs.  
Specifically, the Board instructed that the examiner is to 
"offer an opinion as to whether such a disorder is causally 
or etiologically related to symptomatology shown in service 
treatment records or otherwise related to service."

While the December 2009 VA examination did not identify any 
current lumps in the Veteran's hands and legs, the examiner 
did relate the Veteran's history of a knot in his right wrist 
that was removed and a subsequent recurrence that was drained 
with a needle.  Following the examination, the impression was 
of a recurring ganglion cyst of the right wrist.  

Upon review of the VA examination conducted in December 2009, 
the examiner failed to provide an opinion as to the etiology 
of the Veteran's hand and leg lumps.  In his examination 
report, the examiner noted that "the onset of [the claimed] 
conditions are difficult to try to obtain."  However, he 
does not go further to opine on whether the claimed 
conditions are related to Veteran's active service treatment.  

But given the fact that no lumps of the hand or legs were 
currently shown, the Board does not believe that any further 
opinion was necessary as to the claimed lumps in the hand and 
legs.  Nevertheless, the Board is of the opinion that given 
that a ganglion cyst was shown during service, and that the 
impression following the examination was of recurring 
ganglion cyst, that an opinion is needed as to whether any 
currently diagnosed disorder, including the recurring 
ganglion cyst, was related to the symptomatology shown in 
service treatment records, including ganglion cyst that was 
aspirated during service.  In other words, was the ganglion 
cyst that was shown during service related to, or the same 
disorder that was currently diagnosed, or did it represent an 
acute disorder that resolved following treatment during 
service.  The Board was remiss in not being clearer in the 
opinion needed.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed 
the December 2009 VA examination for 
further review and comment.  (If that 
examiner is unavailable, the Veteran's 
claims file should be referred to another 
appropriate examiner for review and 
comment.)  The examiner is requested to 
review all pertinent records associated 
with the claims file, including service 
treatment records, particularly those 
pertaining to treatment of a ganglion 
cyst during service, and offer comments 
and an opinion as to whether any 
currently diagnosed ganglion cyst is 
causally or etiologically related to the 
ganglion cyst shown during service or 
whether the ganglion cyst shown during 
service was an acute disorder that 
resolved with treatment.  The examiner 
should also comment as to whether the 
ganglion cyst treated during service 
resulted in any residual impairment or 
disability, and if so, please describe 
any residual impairment or disability.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


